Citation Nr: 0802077	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for thyroid cancer 
including as a result of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO.


FINDINGS OF FACT

1.  The veteran has thyroid cancer, a radiogenic disease.

2.  The veteran was exposed to a low dose of ionizing 
radiation in service, estimated to be 0.294 rem for his 
thyroid.

3.  The competent medical evidence has not related the 
veteran's thyroid cancer to any disease or injury incurred in 
or aggravated during active military service, to include any 
in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran's thyroid cancer is not the result of disease or 
injury incurred in or aggravated during active military 
service, including as due to exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim of service 
connection for thyroid cancer, a VCAA notice letter was sent 
in September 2002, prior to the RO's June 2004 decision.  
That letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, or to send the records himself.  In a May 2006 letter 
to the veteran, the RO additionally informed him of the 
criteria for establishing a rating and an effective date in 
connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim of service 
connection for thyroid cancer, some of the required notice 
was not provided to the veteran until after the RO entered 
its June 2004 decision on his claim. 

Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was not afforded a VA 
examination relating to his claim of service connection for 
thyroid cancer because private medical records were 
sufficient to provide a diagnosis of thyroid cancer.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

In this case, the veteran claims that he suffers from thyroid 
cancer as a result of exposure to ionizing radiation from 
extensive handling of live 25 millimeter gun ammunition and 
spent casings that had depleted uranium dust on them when he 
served in Operation Desert Shield. 

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000).  First, there are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, direct service connection may be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a "radiogenic disease."  See 38 C.F.R. § 
3.311(b)(2),(4) (2007).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; certain 
presence on the grounds of a gaseous diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee; or certain service 
before January 1, 1974, on Amchitka Island, Alaska.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 
Fed. Reg. 3,612-16 (Jan. 25, 2002).

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that:

In all claims in which it is established that a radiogenic 
disease first became manifest after service . . . and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided . . . are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological 
obligations upon both parties.  Wandel v. West, 11 Vet. App. 
200 (1998).  First, there must be evidence that the veteran 
suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), 
(4).  This disease must manifest within a certain time 
period. 38 C.F.R. § 3.311(b)(5).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health. 38 C.F.R. § 
3.311(c)(1).  After referral, the Under Secretary for 
Benefits must then determine the likelihood that the 
claimant's exposure to radiation in service resulted in the 
radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section 
provides two options:

(i)  If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical evidence 
supports the conclusion it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing. The Under 
Secretary for Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim under the 
applicable factors specified in paragraph (e) of this 
section.

(ii)  If the Under Secretary for Benefits determines there is 
no reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction, 
in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).

In the present case, the evidence does not show, nor does the 
veteran claim, that he was exposed pursuant to a radiation-
risk activity.  Therefore, he does not meet the criteria for 
being a radiation-exposed veteran.  However, the evidence 
does show that the veteran has been diagnosed with thyroid 
cancer which became manifest 5 or more years after exposure, 
and thyroid cancer is a radiogenic disease listed in the 
applicable regulation.  See 38 C.F.R. § 3.311(b)(2),(4) 
(2007).  Thus the procedure listed in § 3.311 is applicable 
and was followed by the RO in reaching its decision.

The veteran's claim of exposure to ionizing radiation is 
conceded. In reply to a request for a dose estimate from the 
RO, the Department of the Navy, Bureau of Medicine and 
Surgery, in a January 2004 letter, verified that the veteran 
had participated in the handling of live and spent depleted 
uranium munitions while he served in the Marine Corps during 
Operation Desert Shield.  The veteran's military occupational 
specialty (MOS) was as an Aircraft Ordinance Technician on 
Harrier, AV-8B aircraft.  Based on his period of Gulf War 
Service Dates (August 18, 1990 to March 21., 1991, with 
combat air operations from January 17, 1991 to February 27, 
1991), estimated hours worked, and estimated rounds handled 
per day, the veteran's total thyroid dose was estimated to be 
a total 294 mrem.  It was noted that the estimated dose to 
the veteran's thyroid tissue of 294 mrem was significantly 
small compared to the annual organ dose limit of 50, 000 mrem 
established by federal regulation.

The dose estimate information from the Department of Navy was 
referred by the RO with the veteran's claims file to the VA 
Under Secretary for Benefits for a determination as to the 
likelihood that the veteran's exposure to radiation in 
service resulted in his radiogenic disease, thyroid cancer.  
In a May 2004 letter, VA's Chief Public Health and 
Environmental Hazards Officer noted the Department of Navy's 
estimate that the veteran was exposed to a dose of ionizing 
radiation to the thyroid during service of 0.294 rem.  She 
noted that exposure to 5.35 rads or less at age 25 provided a 
99 percent credibility that there was no reasonable 
possibility that it is as likely as not that the veteran's 
thyroid cancer was related to exposure t ionizing radiation 
(citing the Committee on Interagency Radiation Research and 
Policy Coordination Science Panel Report Number 6, 1988, page 
29).  She further noted that a number of studies have shown 
increased risk for thyroid cancer and nodules after 
radiation, especially in children.  However, in adults many 
studies especially of occupational exposures have not shown 
statistically significant increased risk (Mettler and Upton, 
Medical Effects of Ionizing Radiation, 2nd edition, 1995, 
pages 130-139).

The Chief Public Health Officer further commented that the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute of Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the thyroid cancer.  
The computer software calculated a 99 percentile value for 
the probability of causation for the individual thyroid 
cancer as 2.01 percent.  Based on the foregoing, she opined 
that it was unlikely that the veteran's thyroid cancer could 
be attributed to exposure to ionizing radiation in service.  
VA's Veteran's Benefits Administration, Compensation and 
Pension Service, accepted the Chief Public Health Officer's 
opinion, and forwarded it to the RO.
The veteran has filed a December 2004 letter from his private 
physician, Dr. G.R.H., who stated that he had treated the 
veteran in August 2002 when he was diagnosed with papillary 
thyroid carcinoma, and underwent a resection of the 
carcinoma.  The veteran had reported at that time that during 
the Gulf War he had worked unloading casings for anti-tank 
shells that had dust from depleted uranium-235.  Dr. G.R.H. 
stated that there was a known correlation to low dose 
ionizing radiation and the formation of papillary carcinoma.  
He opined that, since the veteran was exposed to the depleted 
uranium-235, it was reasonable to assume that his thyroid 
cancer could be a result of that exposure during the Gulf 
War.  

In his March 2006 statement on behalf of the veteran, the 
veteran's representative noted the opinion of Dr. G.R.H., and 
the fact that VA's Chief Public Health Officer did not 
conclude that the veteran's small amount of radiation 
exposure would not cause thyroid cancer 100 percent of the 
time.  Therefore, he contended that reasonable doubt allowed 
that the veteran fell into the minority group of cases that 
his thyroid cancer could be caused by his lower dose of 
exposure.

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2007).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for thyroid cancer.  The Board notes that there is 
no record of treatment for thyroid cancer in the veteran's 
SMRs.  Therefore, a finding of direct service connection is 
not warranted.  The veteran was not involved in participation 
in a radiation risk activity during service such that he 
could meet the criteria for presumptive service connection as 
a radiation-exposed veteran.

While thyroid cancer is recognized in the regulations as a 
radiogenic disease, and it was not manifested in the veteran 
until more than 5 years after service, VA regulations 
required the further procedure for obtaining a dose estimate 
and an opinion from the VA Under Secretary for Benefits.  
These regulations were followed.  Based on cited medical 
research, VA's Chief Public Health Officer concluded that 
there was no reasonable possibility that it was as likely as 
not that the veteran developed thyroid cancer as a result of 
his low dose exposure.  She opined that it was unlikely that 
the veteran's thyroid cancer could be attributed to exposure 
to ionizing radiation in service.  The Veteran's Benefits 
Administration adopted that opinion and forwarded it to the 
RO.  

In rendering his December 2004 opinion the Board notes that 
Dr. G.A.F. did not have the veteran's claims file to review, 
nor did he review the opinion letter from VA's Chief Health 
Officer.  The Board notes that his opinion, without citing 
any research, and based completely on the veteran's report of 
his exposure, was purely speculative, stating it was 
reasonable to assume that his thyroid cancer could be a 
result of exposure (to ionizing radiation) during the Gulf 
War.  Therefore, the Board accords less weight to the opinion 
of Dr. G.A.F.










	(CONTINUED ON NEXT PAGE)

Here, the statistical probability that the veteran's low dose 
exposure to ionizing radiation could have caused his thyroid 
cancer is very low, so low that the veteran's representative 
appears to be asking for application of reasonable doubt on 
the basis of a remote possibility.  The veteran's estimated 
total dose was only 0.294 rem.  The Department of the Navy 
commented that the estimated dose to the veteran's thyroid 
tissue of 294 mrem was significantly small compared to the 
annual organ dose limit of 50, 000 mrem established by 
federal regulation.  VA's Chief Public Health Officer, citing 
medical research, noted that exposure to 5.35 rads or less at 
age 25 provided a 99 percent credibility that there was no 
reasonable possibility that it is as likely as not that the 
veteran's thyroid cancer was related to exposure t ionizing 
radiation.  Compared to 50,000 mrem, or to 5.35 rads, the 
veteran's estimated exposure is significantly small.  
Therefore, the Board finds that the weight of the medical 
statistical evidence and opinions based on that evidence is 
overwhelmingly against the veteran's claim of service 
connection, and it must be denied.

ORDER

Service connection for thyroid cancer including as a result 
of exposure to ionizing radiation is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


